mn

MINISTERE DE L'AGRICULTURE, REPUBLIQUE DU CONGO
DE L'ELEVAGE ET DE LA PÊCHE Unité * Travail * Progres

— CABINET —

PROTOCOLE D'ACCORD

RELATIF A L'IMPLANTATION DES COMPLEXES AGRO-INDUSTRIELS
A NIANGA-DIVENIE DANS LE DEPARTEMENT DU NIARI

PAR LA SOCIETE JERICO AGRO INDUSTRIE Sarl

Entre les soussignés,

La République du Congo,
— Représentée par Monsieur Henri DJOMBO, .
Ministre d'Etat, Ministre de l'Agriculture, de l'Elevage et de la Pêche,

BP 2453 Brazzaville, République du Congo
Ci-après dénommée « La République » ;
D'une part,

Et

La Société JERICO AGRO INDUSTRIE Sarl,
Enregistrée s/n° C.G/SIB/001-B-2016,
Représentée par Monsieur Jean Victor GONGO,
Directeur Général de ladite Société,

Adresse : quartier Moussanda, Sibiti

Tél. : (+242) 06 666 61 80 / 05 358 85 42
République du Congo

Ci-après dénommée « J.A.I Sarl» ;

D'autre part,
Autrement désignées les « Parties »

Ila été préalablement exposé ce qui suit :

La République du Congo dans la perspective de la diversification de l'économie
nationale, marquée par le désengagement de l'Etat des secteurs productif et
marchand d'une part, et du recentrage de son rôle de régulation économique, d'autre
part, a consenti à sa demande, d'impliquer un opérateur économique, la société J.A.I
Sarl, pour l'installation des complexes agro-industriels en République du Congo.

Considérant la qualité de l'expertise de la société J.A.I Sarl, l'expérience qu'elle a
accumulée dans les filières agro-industrielles et convaincu de l'intérêt manifesté par
la République du Congo et la Société J.A.I Sarl de promouvoir les filières agro
industrielles en République du Congo, il a été convenu d'établir un partenariat entre
la République du Congo et la Société J.A.I Sarl, pour l'implantation des complexes
agro-industriels en République du Congo (zone agricole de Nianga-Divénié,
département du Niari) en vue de contribuer à la diversification de la production
le et de lutter contre l'insécurité alimentaire.

A cet effet, les Parties ont convenu de ce qui suit :

= d'Accord République du Congo / Société JERICO AGRO INDUSTRIE Sarl janvier 2017

LS
TITRE 1 : DISPOSITIONS GENERALES
Chapitre I : De l'objet

Article premier : Le présent Protocole d'Accord a pour objet de définir et de fixer
les modalités de partenariat entre la République du Congo et la Société J.A.I Sarl,
aux fins de-la procédure de mise à disposition de ladite société, des terres pour la
création et le développement des complexes agro-industriels de développement des
cultures vivrières (banane, plantain, maïs, soja, arachide, manioc, tomate, haricot) et
des cultures industrielles (hévéa, café, cacao), dans la zone agricole de Nianga-
Divénié (département du Niari) en République du Congo sur une superficie de 38.000
hectares.

Article 2 : Le Protocole d'Accord consiste à :

-_ l'identification des 38.000 hectares de terres à affecter au projet ;

- l'élaboration et la soumission auprès de la République du Congo, des études
de faisabilité technique, socio-économique et environnementale pour la zone
d'implantation du projet ; =

- la mise en œuvre du projet agro-industriel dans la zone agricole de Nianga-
Divénié ;

- la gestion durable des terres mises à la disposition de ladite Société.

Article 3 : Les étapes de la mise en œuvre du Protocole sont :

- l'identification et la prospection des sites ;

- la réalisation, la délimitation-et-la production des cartes Jibellées au nom du
Ministère de l'Agriculture, de l'Elevage et de la Pêche ;

- la signature, au terme des études de faisabilité jugées satisfaisantes entre la
République du Congo et la Société J.A.I Sarl, d'une «autorisation expresse
d'occuper une réserve foncière de l'Etat» ;

- la mise en œuvre du projet.

TITRE II : ENGAGEMENTS

Chapitre II : Obligations

Article 4 : La Société J.A.I SARL s'engage à:

__ réaliser l'étude de faisabilité de chaque site proposé ;

__ financer toutes les missions d'expertise et l'inspection des sites ;

- produire et transmettre à la République du Congo toutes les études
techniques, économiques, sociales et environnementales réalisées dans le
cadre de la mise en œuvre du projet ;

_ la réalisation des études techniques, socio-économiques et environnementales
se rapportant aux projets cités à l'article 2 ci-dessus ;

- se conformer à la réglementation en vigueur en République du Congo et
particulièrement en ce qui concerne l'immigration, le code forestier, la défense
nationale, le code du travail, le code général des impôts, le code des douanes,
la loi sur la protection de l'environnement, le régime foncier et tous les textes
pertinents.

Article 5 : La République du Congo s'engage à :

- mettre à la disposition de la Société J.A.I Sarl une réserve foncière de 38.000
hectares, pour l'installation des filières agricoles et les infrastructures
nécessaires ;

_ faire bénéficier à la Société, toutes les mesures d'incitations fiscalo-
douanières et autres avantages prévus dans la charte nationale des
investissements.

Article 6 : Les deux Parties s'engagent à signer le présent Protocole d'Accord
nécessaire à la mise en œuvre et à la réussite du projet.

Dans ce cadre, elles conviennent de promouvoir et de renforcer la collaboration pour
le développement du projet (complexes agro-industriels et accompagnements des
producteurs locaux), et contribuer à l'installation de la sécurité alimentaire en
République du Congo.

Les Parties s'engagent par le présent Protocole d'Accord, à garder le secret et la
confidentialité de toutes les informations à l'égard des tiers ainsi que la non
divulgation du secret des informations qu'elles recevront directement ou
indirectement.

- Les Parties au Protocole d'Accord s'engagent à protéger les intérêts de chacune
elle. :

| Janvier 2017
Page 4

CRE. .
Chapitre III — Durée

corde à la société, une exclusivité de douze

i 6 [ ac

Article 7 : La République du Congo
mois, à compter de la date d'entrée en vigueur du présent Protocole d'Accord, pour
réunir toutes les conditions nécessaires à la signature et à la mise en œuvre du

contrat d'occupation expresse d'une réserve foncière de l'Etat.

Passé ce délai, la République est libre de signer et d'attribuer les terres allouées à un
autre partenaire, sans dommages et intérêts.

TITRE III — DISPOSITIONS DIVERSES ET FINALES
Chapitre I — De la résiliation

Article 8 : Le présent Protocole peut être résilié de plein droit à l'initiative de l'une
ou l'autre des Parties, moyennant un préavis d'un mois et dans les cas suivants :
- manquement grave de l'une ou l'autre à ses obligations citées aux articles 4,
5,6et7;
- cas de force majeure défini à l'article 10 ;
- expiration du délai de validité libellé à l'article 7.

En cas de résiliation, les Parties ne seront pas responsables l'une vis-à-vis de l'autre
et ne prétendront à aucune indemnisation.

Article 9 : Toutes les modifications à apporter au présent Protocole seront
effectuées d'accord parties par voie d'avenant.

Chapitre II — Cas de force majeure

Article 10 : Le cas de force majeure s'entend, comme tout évènement imprévisible,
irrésistible et indépendant de la volonté des parties, qui empêche de façon
insurmontable, l'exécution de tout ou partie du présent protocole.

En cas de force majeure, la Partie qui l'invoque est tenue d'en aviser l'autre Partie
dans un délai de quarante-huit heures, à compter de la date de son apparition.
Si l'une des Parties se trouve dans l'impossibilité d'exécuter ses obligations à la suite

“ À
EU cas de force majeure, elle sera excusée dans la mesure où elle se trouve
empêchée d'en assurer l'exécution.

Répabique 40 Congo | So JERICO ACRO NOCSTRIE So

LE
chapitre III — Du règlement des différents
Article 11

: Tout différend né de l'exécution ou de l'interprétation du présent
Protocole d'Accord, sera réglé à l'amiable dans un délai de trois mois.

passé ce délai, le différend sera réglé par le Tribunal de Commerce de Brazzaville.

Chapitre IV — Election de domicile

Article 12 : Pour l'exécution du présent Protocole d'Accord, les Parties ont élu
domicile :

Pour la République du Congo,

Au siège du Ministère de l'Agriculture, de l'Elevage et de la Pêche,
sis avenue Louis Tréchot, à côté de l'Hôpital Blanche Gomez,
Brazzaville, République du Congo.

Pour la Société J.A.I Sarl,

Siège : Quartier Moussanda, Sibiti
République du Congo.

Toute modification d'adresse devra faire l'objet d'une notification à l’autre Partie.

Chapitre V — De l'entrée en vigueur

Article 13 : Le présent Protocole d'Accord, établi en deux exemplaires originaux, en
français, entre en vigueur à la date de sa signature, par les deux Parties.

Fait à Brazzaville, le ( 6 JAN. 2017

Pour la Société JERICO AGRO INDUSTRIE Sarl Pour la République du Congo,

Le Directeur Général,

Le Ministre d'Etat,
Ministre de l'Agriculture,
de l'Elevage et de la Pêche,

| Jenver2017
Page 6
